Grant, J.
(after stating the facts). Plaintiffs were not dealers in cedar blocks. They only purchased and had them on hand for use in paving. They also used crushed stone. Defendant Lappin was engaged in the same business, and used the same kind of materials. Mrs. Talbot was not actively engaged in the business. Why the business, which had theretofore been carried on by Mr.. *175Talbot, was put in the name of his wife, does not appear. The fact does appear, and was so known to Lappin, that Talbot had been engaged for several years in the business. She trusted its entire management to her husband, so that his acts were her acts. The agency conferred upon him appears to have been unlimited, under his testimony. She was not a witness. Lappin evidently had control and possession of the stone, and was entitled to use it. To accommodate Roberts & Co. the arrangement was made for the exchange. Roberts & Co. obtained the benefit of it. Plaintiffs had urgent need of the stone to prevent their defaulting to the city in carrying out their contract. The arrangement hound Mr. Roberts, for he was a party to it. We think, under the testimony of the transaction, as detailed by the defendant Lappin, and under the authority conferred upon Talbot by Mrs. Talbot, that his act in any lawful transaction connected with the business .bound her and that the judge would have been justified in instructing the jury that, if they found the agreement to be as claimed by the defendant, they should render a verdict for him. The arrangement was in the nature of a purchase of the stone from Lappin for the use and benefit of plaintiffs. Mrs. Talbot is in no worse position than she would have been if Roberts and her husband had purchased the stone elsewhere. As between Roberts and the defendant, their rights can be safely protected in a settlement of the partnership matters of Roberts, Talbot, and Lappin.
The judgment is affirmed.
The other Justices concurred.